Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Claim Rejection Under 35 U.S.C. 103" on page 7, filed 12/04/2020, with respect to the rejection(s) of claim 1 under Zelczer (US 6817378 B2) in view of Wolfson (US 7258280 B2) and Hussain et al (US 9618222 B1) have been fully considered but they are not persuasive. The applicant asserts that the modification of the damper assembly taught by Wolfson, such that the damper assembly is moved upstream of the register boot, would not be obvious for one of ordinary skill in the art at the time of the claimed invention since Wolfson does not explicitly support the asserted benefit of allowing a greater distance to achieve a more laminar air flow following the potential turbulence caused by the damper. However, in resolving the level of ordinary skill in the pertinent art, the examiner has determined that one of ordinary skill in the art would be able to understand the benefits disclosed based on the properties of fluid mechanics and the advantages of laminar flow leaving the air vent. Thus, the assertion of technical fact in the prior rejection does not require support, since one of ordinary skill in the art as resolved would be able to ascertain the benefits of moving the damper assembly upstream of the register boot. 
Applicant’s arguments, see "Claim Rejection Under 35 U.S.C. 103" on page 7, filed 12/04/2020, with respect to the rejection(s) of claim 1under Zelczer in view of Aronstam (US 20060105697 A1) and Hussain et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zelczer in view of Wolfson, Votaw et al (US 8951103 B2), and Hussain et al.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer (US 6817378 B2) in view of Wolfson (US 7258280 B2) and Hussain et al (US 9618222 B1).
Regarding Claim 1, Zelczer teaches a damper system (Figure 18, 416) configured for a ductwork system (Column 11, lines 58-60), the ductwork system including a duct configured to supply conditioned air (Figure 18, 414) through an input of a register boot (see annotated Figure 18 on the following page) to a register vent within a room of a building (Figure 18, 413), the damper system comprising: 
a damper (Figure 18, 420 and 421), the damper being rotatable between a closed end position (Figure 18) in which air moving through the duct is restricted from flowing past the damper and through the register vent (Column 12, lines 52-57), and an open end position (Figure 17) in which air moving through the duct is less restricted from flowing past the damper and through the register vent (Column 12, lines 52-57); 
Zelczer also teaches a control module operably coupled to the damper (Figure 18, 422) and configured to be secured within the register boot downstream of the damper (Figure 18, control system 422 secured downstream of dampers 420 and 421), the control module including a controller (Figure 18, 424 configured to control operation of the damper (Column 12, lines 65-67).

    PNG
    media_image1.png
    408
    521
    media_image1.png
    Greyscale

Zelczer does not teach a damper configured to be secured within the duct of the ductwork system upstream of the input of the register boot.
However, Wolfson teaches a damper (Figure 3, 95) in an air vent (Figure 2, 90) wherein the damper is configured to be secured within the duct of the ductwork system (Figure 3, 50) upstream of the input of the register boot (Figure 3, inlet of boot 82).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the damper assembly of Zelczer to move the damper assembly upstream of the register boot in view of the teachings of Wolfson to allow for a greater distance for the air to reach a more laminar flow and therefore reduce noise while improving pleasantness of outgoing airflow, and to improve control of the airflow through the duct and register.
Zelczer also does not teach one or more sensors; and a control module operably coupled to the damper and the one or more sensors, the control module including a controller configured to control operation of the damper and to report one or more sensed conditions to a building controller located 
However, Hussain et al teaches a vent system (Figure 5, 501) comprising one or more sensors (Figure 6, 688), and a control module (Figure 6, assembly of 605 and 607) positioned inside of a register boot (Figures 5-6, control module placed inside of register 501, see also Column 13, lines 21-25) and operably coupled to a damper (Figure 6, damper 615) and the one or more sensors (Figure 6 sensor array 688 is part of controller 605), the control module configured to control operation of the damper (Column 13, lines 3-5) and to report one or more sensed conditions to a building controller located outside of the ductwork system (Figure 1, 198) when the one or more sensors sense the one or more sensed conditions (Column 4, lines 48-58 and Column 5, lines 29-45).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent system of Zelczer to include an actuator controlled by an electromechanic control module with one or more sensors in view of the teachings of Hussain et al to allow the vent system to respond to external environmental data, creating a feedback loop that allows for improved control over the HVAC system. Moreover, the implementation of the teachings of Hussain et al system allows for the adaptation of the vent for use in a larger building HVAC control system. 
Regarding Claim 4, Zelczer in view of Wolfson and Hussain et al teaches wherein the control module comprises a control module housing (Hussain et al Figures 5-6, 501) that houses the controller, and wherein the one or more sensors are housed by the control module housing (Hussain et al Figures 5-6, control module assembly of 606 and 607 is housed inside 501, see also Column 13, lines 21-25).
Regarding Claim 7, Zelczer in view of Wolfson and Hussain et al teaches wherein the one or more sensors comprise an air quality sensor (Hussain et al Figure 6, 629 and 631).
Regarding Claim 8, 
Regarding Claim 9, Zelczer in view of Wolfson and Hussain et al teaches wherein the one or more sensors comprise a humidity sensor (Hussain et al Column 4, lines 48-52).
Regarding Claim 10, Zelczer in view of Wolfson and Hussain et al teaches wherein the one or more sensors comprise an occupancy sensor (Hussain et al Figure 6, 622 and 627).
Regarding Claim 12, Zelczer in view of Wolfson and Hussain et al does not show a damper system further comprising an elongate deployment strap operably coupled to the damper and configured to facilitate placement and then securement of the damper within the duct from a position within or exterior to the register boot.
However, Zelczer teaches in a separate embodiment (Figure 16) a damper system (Figure 16, 310) further comprising an elongate deployment strap (Figure 16, assembly of 330 and 334) operably coupled to the damper and configured to facilitate placement and then securement of the damper within the duct (Column 11, lines 15-20) from a position within or exterior to the register boot (Column 3, lines 40-44, see also column 11, lines 29-30).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent assembly of Zelczer in view of Wolfson and Hussain et al as disclosed in the rejection of Claim 1 to include an elongated deployment strap in view of the teachings of the embodiment of Zelczer disclosed in Figure 16 to improve system versatility by configuring the system for placement in an existing duct system, as well as facilitate placement and securement inside a new duct system during duct assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and in further view of Hussain et al and Kwa (US 20160377305 A1).
Regarding Claim 11, Zelczer in view of Wolfson and Hussain et al does not teach wherein the controller is configured to operate the damper in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied and operate the damper in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied.
However, Kwa teaches wherein a controller (Figure 1, 16) with an occupancy sensor (Figure 1, 18a) is configured to operate a valve (Figure 1, 21) in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied (Figure 2, 106 progresses to 108 when room is occupied) and operate the valve in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied (Figure 2, 106 progresses to 130 and 132 when room is not occupied).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the occupancy sensor and vent control system of Zelczer in view of Wolfson and Hussain et al to include a control algorithm that operates in response to occupancy sensor output in view of the teachings of Kwa to provide a consistent method of system response to changes in room occupancy. 
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and Hussain et al and in further view of Hirsch et al (US 20160305677 A1).
Regarding Claim 2, Zelczer in view of Wolfson and Hussain et al does not teach wherein the control module further comprises a wireless transceiver for reporting the one or more sensed conditions to the building controller.
However, Hirsch et al teaches a control module (Figure 10, 1018A) further comprising a wireless transceiver (Figure 10, 1018) for reporting the one or more sensed conditions to the building controller (Figure 10, 1016).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent system of Zelczer in view of Wolfson and Hussain et al to include a wireless transceiver in view of the teachings of Hirsch to reduce total material footprint as well as installation and labor costs. 
Regarding Claim 3, Zelczer in view of Wolfson and Hussain et al does not teach wherein the one or more of the sensors are remote from the control module, and are operably coupled to the controller via a wireless transceiver of the control module.
However, Hirsch et al teaches wherein the one or more of the sensors are remote from the control module (Hirsch Paragraph 0043, sensors are remote from central controller 1016), and are operably coupled to the controller via a wireless transceiver of the control module (Hirsch Paragraph 0044).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the damper system of Zelczer in view of Wolfson and Hussain et al to include one or more sensors remote from the control module in view of the teachings of Hirsch et al to allow for sensory data to be remotely collected in locations that optimize vent system operation while reducing material footprint and labor costs associated with a wired system.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and Hussain et al and in further view of Flaherty et al (US 20150370927 A1).
Regarding Claim 5, Zelczer in view of Wolfson and Hussain et al does not teach wherein the building controller comprises an HVAC controller for controlling an HVAC system of the building, and wherein the controller of the control module is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system.
However, Flaherty et al teaches wherein a building controller comprises an HVAC controller for controlling an HVAC system of the building (paragraph 0005), and wherein a controller (Figure 3, 32) of the control module is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system (paragraph 0038).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the damper system of Zelczer in view of Wolfson and Hussain et al to include an HVAC controller for controlling an HVAC system of the building in view of the teachings of Flaherty et al to improve system integration with other vent assembly in a building.
Regarding Claim 6, Zelczer in view of Wolfson and Hussain et al and Flaherty et al teaches wherein the request for change in operation of the HVAC system (Flaherty et al paragraph 0038) comprises a request to activate one or more of a heater, an air conditioner, a fan, a humidifier, or a ventilator of the HVAC system (Flaherty paragraph 0038, see also Figure 3, ventilators 28 controlled by local controller 32).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and in further view of Hussain et al and Manow (US 2575499 A).
Regarding Claim 13, Zelczer in view of Wolfson and Hussain et al does not teach a damper system further comprising an air filter downstream from the damper. 
However, Manow teaches a damper system (Figure 1, damper 27 connected to vent unit 16) further comprising an air filter downstream from the damper (Figure 2, filter 23 downstream from damper 27).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent assembly of Zelczer in view of Wolfson and Hussain et al to include an air filter downstream of the damper in view of the teachings of Manow to improve outgoing air quality.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and in further view of Votaw et al (US 8951103 B2) and Hussain et al.
Regarding Claim 14, Zelcer teaches a damper assembly (Column 1, lines 13-16) configured for placement within a ductwork system (Column 11, lines 58-60), the existing ductwork system including a duct configured to supply conditioned air (Figure 18, 414) through an input of a register boot box (see labelled register boot in annotated Figure 18 on page 5) to a register vent within a room (Figure 18, 413), the damper assembly comprising a damper frame (Figure 18, 440); 
Zelczer also teaches a damper blade rotatably securable relative to the damper frame (Figure 18, 420 and 421) and rotatable between a closed end position (Figure 18) in which air moving through the existing ductwork system is restricted from flowing past the damper blade and through the register vent (Column 12, lines 52-57), and an open end position (Figure 17) in which air moving through the existing ductwork system is less restricted from flowing past the damper blade and through the register vent (Column 12, lines 52-57); 
The embodiments of Zelczer disclosed in Figures 17 and 18 do not explicitly teach a damper assembly configured for placement within an existing ductwork system. However, Zelczer also teaches separate embodiment of a damper assembly (Figure 8, 160) configured for placement inside an existing ductwork system (Column 9, lines 31-35). 
 Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the damper assembly embodiment disclosed by Zelczer in Figures 17 and 18 to permit retrofitting into an existing ductwork system in view of the teachings of the embodiment disclosed in Figures 7 and 8 to improve overall utility of the damper assembly by increasing the range of applications for the system.
Zelczer does not teach a damper frame configured to be secured within the duct of the ductwork system upstream of the input of the register boot.
However, Wolfson teaches a damper frame (Figures 3-4, assembly of 90, 93, and 97) configured to be secured within the duct of the ductwork system (Figure 3, 94) upstream of the input of the register boot (Figure 3, damper frame is upstream of register boot 82).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the damper frame of Zelczer to move the damper frame upstream of the register boot in view of the teachings of Wolfson to improve control over the airflow passing through the vent system and allow for a greater level of laminar flow to be achieved following the disturbance potentially caused by the damper.
Moreover, Zelczer also does not teach a damper motor operably coupled to the damper frame and the damper blade, the damper motor configured to rotate the damper blade relative to the damper frame between the closed end position and the open end position;
However, Votaw et al teaches a damper motor operably coupled to the damper frame and the damper blade (Figure 1, 100 coupled to damper 150, see also Column 6, lines 25-28), the damper motor configured to rotate the damper blade relative to the damper frame (Column 6, lines 10-13) between the closed end position (Figure 1, positioning of 160) and the open end position (Figure 2, positioning of blade 160).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent system of Zelczer in view of Wolfson to include a damper motor in view of the teachings of Votaw et al to allow for control over the positioning of the damper blades using an electronic control method, allowing for direct integration with a thermostat or other eletromechanical control system.
Zelczer in view of Wolfson and Votaw et al does not teach one or more sensors; and a control module operably coupled to one or more sensors, and the control module including a controller and configured to report one or more sensed conditions to a building controller located outside of the existing ductwork system when the one or more sensors sense the one or more sensed conditions, wherein the control module housing is configured to be secured within the register boot.
However, Hussain et al teaches a vent system (Figure 5, 501) comprising one or more sensors (Figure 6, 688); and a control module (Figure 6, assembly of 605 and 607) including a controller (Figure 6, 605), the control module operably coupled to the one or more sensors (Figure 6, sensor array 688 operably coupled to control board 605), and configured to report one or more sensed conditions to a building controller (Figure 1, 198) located outside of the existing ductwork system when the one or more sensors sense the one or more sensed conditions (Column 13, lines 55-66), wherein the control module housing is configured to be secured within the register boot (Column 4, lines 48-58 and Column 5, lines 29-45).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent control system of Zelczer in view of Wolfson and Votaw et al to include one or more sensors connected to the control module and controller in view of the teachings of Hussain et al to improve control system response to conditions in a room or building, thereby creating an improved feedback loop for controlling the vent.
Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and in further view of Votaw et al and Hussain et al as applied to Claim 14 and in further view of Flaherty et al. 
Regarding Claim 15, Zelczer in view of Wolfson, Votaw et al and Hussain et al teaches wherein the one or more sensors comprise an air quality sensor (Hussain et al Column 4, lines 50-52), but does not explicitly teach wherein the controller is configured to report an air quality condition to the building controller when the air quality sensor senses that the sensed air quality has crossed an air quality threshold. 
However, Flaherty et al teaches wherein the one or more sensors comprise an air quality sensor (Figure 3, air quality sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air quality condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air quality sensor senses that the sensed air quality has crossed an air quality threshold (Paragraph 0086). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include an air quality sensor and means of reporting and responding to a sensed air quality in view of the teachings of Flaherty et al to improve control system response to certain air quality parameters.
Regarding Claim 16, Zelczer in view of Wolfson, Votaw et al and Hussain et al teaches wherein the one or more sensors comprise a humidity sensor (Hussain et al Column 4, lines 50-52), but does not teach wherein the controller is configured to report a humidity condition to the building controller when the humidity sensor senses that the sensed humidity has crossed a humidity threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise a humidity sensor (Figure 3, humidity sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report a humidity condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the humidity sensor senses that the sensed humidity has crossed a humidity threshold (Paragraph 0086).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include a humidity sensor and means of reporting and responding to a sensed humidity in view of the teachings of Flaherty et al to improve control system response to humidity levels and create a more ideal room climate.
Regarding Claim 17, Zelczer in view of Wolfson, Votaw et al and Hussain et al teaches wherein the one or more sensors comprise an occupancy sensor (Hussain et al Column 4, lines 50-52), and the controller is configured to report an occupied condition to the building controller when the occupancy sensor senses occupancy. 
However, Flaherty et al teaches wherein the one or more sensors comprise an occupancy sensor (Figure 3, occupancy sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an occupied condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the occupancy sensor senses occupancy (Paragraph 0086).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include an occupancy sensor and means of responding to room occupancy in view of the teachings of Flaherty et al to improve system efficiency by only opening the damper when users are in the room the vent system is connected to.
Regarding Claim 18, Zelczer in view of Wolfson, Votaw et al and Hussain et al teaches wherein the one or more sensors comprise an air flow sensor (Hussain et al Column 4, lines 50-52), and the controller is configured to report an air flow condition to the building controller when the air flow sensor senses that the sensed air flow has crossed an air flow threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise an air flow sensor (Figure 3, air flow sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air flow condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air flow sensor senses that the sensed air flow has crossed an air flow threshold (Paragraph 0086).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include an air flow sensor and means of responding to air flow conditions in view of the teachings of Flaherty et al to improve system response to air flow, and enable the system to respond to adverse air flow conditions.
Regarding Claim 19, Zelczer in view of Wolfson, Votaw et al and Hussain et al teaches wherein the one or more sensors comprise a temperature sensor (Hussain et al Column 4, lines 50-52), and the controller is configured to report a temperature condition to the building controller when the temperature sensor senses that the sensed temperature has crossed a temperature threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise a temperature sensor (Figure 3, temperature sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report a temperature condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the temperature sensor senses that the temperature has crossed a temperature threshold (Paragraph 0086).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include a temperature sensor and means for responding to existing temperature conditions in view of the teachings of Flaherty et al to improve system response to temperature conditions that may be uncomfortable for some users, allowing for better climate control operations.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer in view of Wolfson and in further view of Votaw et al and Hussain et al as applied to Claim 14 and in further view of Lynn (US 5924597 A).
Regarding Claim 21, Zelczer in view of Wolfson, Votaw et al and Hussain et al does not teach a fragrance cartridge configured to be positioned upstream of the register vent for selectively releasing a fragrance, wherein the controller is configured to activate the release of fragrance from the fragrance cartridge.
However, Lynn teaches a fragrance cartridge (Figure 3, fragrance container 11) configured to be positioned upstream of the register vent (Figure 1, container 11 is upstream of register 22) for selectively releasing a fragrance (Column 3, lines 16-18), wherein the controller is configured to activate the release of fragrance from the fragrance cartridge (Column 3, lines 16-19). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent system of Zelczer in view of Wolfson, Votaw et al and Hussain et al to include a fragrance cartridge and automatic dispensing system in view of the teachings of Lynn to improve outgoing air quality and the comfort of room occupants without direct intervention by a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762            
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762